In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19‐1850
JENNIFER BEARDSALL, et al.,
                                                Plaintiffs‐Appellants,
                                 v.

CVS PHARMACY, INC., et al.,
                                               Defendants‐Appellees.
                     ____________________

         Appeal from the United States District Court for the
           Northern District of Illinois, Eastern Division.
            No. 1:16‐cv‐06103 — Joan H. Lefkow, Judge.
                     ____________________

   ARGUED JANUARY 15, 2020 — DECIDED MARCH 24, 2020
               ____________________

   Before BAUER, EASTERBROOK, and HAMILTON, Circuit
Judges.
    HAMILTON, Circuit Judge. Plaintiﬀs brought state consumer
deception claims against defendant Fruit of the Earth and its
retailer clients. They alleged that defendants’ aloe vera prod‐
ucts did not contain any aloe vera and lacked acemannan, a
compound that plaintiﬀs say is responsible for the plant’s
2                                                 No. 19‐1850

therapeutic qualities. But uncontested facts drawn from dis‐
covery showed these allegations to be false: the products were
made from aloe vera and contained at least some acemannan.
    To stave oﬀ summary judgment, plaintiﬀs changed their
theory, claiming that the products were degraded and did not
contain enough acemannan. Plaintiﬀs said that it was therefore
misleading to call the products aloe vera gel, to represent
them as “100% Pure Aloe Vera Gel,” and to market them as
providing the therapeutic eﬀects associated with aloe vera.
Plaintiﬀs have not, however, presented evidence that some
concentration of acemannan is necessary to call a product aloe
or to produce a therapeutic eﬀect. Nor have they oﬀered evi‐
dence that consumers care at all about acemannan concentra‐
tion. Whatever theoretical merit these claims might have had
on a diﬀerent record, this record simply does not contain evi‐
dence that would allow a reasonable jury to find in favor of
plaintiﬀs. With this dearth of evidence, the district court
granted summary judgment in favor of defendants. We af‐
firm.
I. Undisputed Facts and Procedural Background
    A. Facts
    Defendant Fruit of the Earth, Inc. manufactures aloe vera
gel. It both sells the product under its own brand and pro‐
duces private‐label versions for defendants CVS, Walgreens,
Walmart, and Target. At issue in this appeal are the Fruit of
the Earth and Walgreens products.
   The two aloe vera gels are indisputably made from aloe
vera plants, though the raw aloe vera harvested by Fruit of
the Earth’s suppliers is processed both before and after being
delivered to Fruit of the Earth. The suppliers harvest, fillet,
No. 19‐1850                                                               3

and depulp the aloe vera leaves. The resulting aloe is then
pasteurized, filtered with active charcoal to remove color and
impurities, treated with preservatives, and dehydrated for
shipping. Fruit of the Earth then reconstitutes the dehydrated
aloe and adds stabilizers, thickeners, and preservatives to
make the final gel product shelf‐stable. The parties agree that
the products are 98% aloe gel (the reconstituted aloe vera sol‐
ids) and 2% other ingredients (stabilizers and preservatives).
    The only relevant diﬀerence between the products is the
labeling. Both labels describe the respective products as aloe
vera gel. Both also indicate that the products can be used to
treat dry, irritated, or sunburned skin. The Fruit of the Earth
label calls the product “Aloe Vera 100% Gel” and “100% Pure
Aloe Vera Gel.” An asterisk after “100% Gel” leads to infor‐
mation on the back of the label: “Plus stabilizers and preserv‐
atives to insure [sic] potency and eﬃcacy.” Each label contains
an ingredient list showing that the product contains aloe juice
and various other substances. The two labels are reproduced
in the attached appendix.1
    B. Procedural History
    Plaintiﬀs filed state‐law consumer deception claims
against Fruit of the Earth, CVS, Walgreens, Walmart, and Tar‐
get alleging that the labeling of the aloe vera gels—manufac‐


    1 Two distinct Fruit of the Earth labels were presented to the district
court: one contained an additional asterisk after “100% Pure Aloe Vera
Gel” leading to the same disclaimer as the front. On appeal, plaintiffs have
included in their brief a version of the bottle without an asterisk (repro‐
duced in the Appendix). Defendants have included in their brief a version
of the bottle with an asterisk. Our decision does not depend on this differ‐
ence.
4                                                   No. 19‐1850

tured by Fruit of the Earth and sold under all of the defend‐
ants’ brands—was misleading. The district court adopted a
bifurcated approach to discovery, allowing fact discovery for
the Fruit of the Earth and Walgreens products to proceed and
staying litigation over the others. The court then set a dead‐
line for class certification, Daubert motions, and dispositive
motions.
    After discovery was complete, plaintiﬀs moved for class
certification. Fruit of the Earth and Walgreens moved to ex‐
clude the testimony of plaintiﬀs’ experts and moved for sum‐
mary judgment. The district court denied defendants’ motion
to exclude the testimony of Dr. Edwards, plaintiﬀs’ expert
whose testimony focused on the amount of acemannan in de‐
fendants’ products. The court granted summary judgment in
favor of Fruit of the Earth and Walgreens, finding no evidence
that the aloe gel labels would be likely to deceive a reasonable
consumer. Plaintiﬀs’ motion for class certification and de‐
fendants’ motion to exclude plaintiﬀs’ damages expert were
denied as moot. The parties then stipulated to the entry of a
final judgment in favor of all defendants, and plaintiﬀs have
appealed.
II. Analysis
    We review a grant of summary judgment de novo, taking
the facts in the light most favorable to the non‐moving parties.
Suchanek v. Sturm Foods, Inc., 764 F.3d 750, 761 (7th Cir. 2014).
Summary judgment is appropriate “if the movant shows that
there is no genuine issue of material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);
see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52
(1986) (question on summary judgment is “whether the evi‐
No. 19‐1850                                                                  5

dence presents a suﬃcient disagreement to require submis‐
sion to a jury”). Though the movant bears the burden of show‐
ing that summary judgment is appropriate, the non‐moving
party “may not rest upon mere allegations in the pleadings or
upon conclusory statements in aﬃdavits; it must go beyond
the pleadings and support its contentions with proper docu‐
mentary evidence.” Warsco v. Preferred Tech. Grp., 258 F.3d 557,
563 (7th Cir. 2001); see also Celotex Corp. v. Catrett, 477 U.S.
317, 322–23 (1986).
    A. Legal Standard
   Plaintiﬀs have brought claims under fourteen consumer
protection statutes spanning twelve diﬀerent states.2 These

    2  Count I: California Consumer Legal Remedies Act, Cal. Civ. Code
§ 1750 et seq. (against Fruit of the Earth, CVS, Target, and Walgreens);
Count II: California False Advertising Law, Cal. Bus. & Prof. Code § 17500
et seq. (against Fruit of the Earth, CVS, Target, and Walgreens); Count III:
California Unfair Competition Law, Cal. Bus. & Prof. Code § 17200 et seq.
(against Fruit of the Earth, CVS, Target, and Walgreens); Count IV: Florida
Deceptive and Unfair Trade Practices Act, Fla. Stat. § 501.201 et seq.
(against Fruit of the Earth, CVS, and Walgreens); Count V: Illinois Con‐
sumer Fraud and Deceptive Practices Act, 815 Ill. Comp. Stat. 505/1 et seq.
(against Fruit of the Earth, CVS, Walgreens, and Walmart); Count VI:
Michigan Consumer Protection Act, Mich. Comp. Laws § 445.901 et seq.
(against Fruit of the Earth and CVS); Count VII: Missouri Merchandising
Practices Act, Mo. Rev. Stat. § 407.010 et seq. (against Fruit of the Earth and
CVS); Count VIII: New Hampshire Regulation of Business Practices for
Consumer Protection, N.H. Rev. Stat. § 358‐A:1 et seq. (against CVS);
Count IX: New Jersey Consumer Fraud Act, N.J. Stat. § 56:8‐1 et seq.
(against CVS); Count X: N.Y. Gen. Bus. Law § 349 et seq. (against Fruit of
the Earth, CVS, and Walgreens); Count XI: North Carolina Unfair and De‐
ceptive Trade Practices Act, N.C. Gen. Stat. § 75‐1.1 et seq. (against Fruit of
the Earth); Count XII: Ohio Consumer Sales Practices Act, Ohio Rev. Code
§ 1345.01 et seq. (against Fruit of the Earth); Count XIII: Oregon Unlawful
Trade Practices Act, Or. Rev. Stat. § 646.605 et seq. (against Fruit of the
6                                                         No. 19‐1850

statutes all require plaintiﬀs to prove that the relevant labels
are likely to deceive reasonable consumers. See, e.g., Suchanek,
764 F.3d at 756–57 (applying California, Illinois, New Jersey,
and New York law, among others); Fink v. Time Warner Cable,
714 F.3d 739, 741 (2d Cir. 2013) (applying California and New
York law).
    A label is deceptive if it is likely to mislead a reasonable
consumer in a material respect, even if it is not literally false.
Suchanek, 750 F.3d at 762, citing Williams v. Gerber Prods. Co.,
552 F.3d 934, 938 (9th Cir. 2008), and Kraft, Inc. v. FTC, 970 F.2d
311, 314 (7th Cir. 1992) (applying Federal Trade Commission
Act, 15 U.S.C. § 45); see also Bober v. Glaxo Wellcome PLC,
246 F.3d 934, 938 (7th Cir. 2001) (applying Illinois law) (“[A]
statement is deceptive if it creates a likelihood of deception or
has the capacity to deceive.”); Ebner v. Fresh, Inc., 838 F.3d 958,
965 (9th Cir. 2016) (applying California law) (“[T]he reasona‐
ble consumer standard requires a probability that a significant
portion of the general consuming public or of targeted con‐
sumers, acting reasonably in the circumstances, could be mis‐
led.”) (internal quotation marks omitted); Zlotnick v. Premier
Sales Grp., Inc., 480 F.3d 1281, 1284 (11th Cir. 2007) (applying
Florida Law) (“[D]eception occurs if there is a representation,
omission, or practice that is likely to mislead the consumer
acting reasonably in the circumstances, to the consumer’s det‐
riment.”). This determination of the likelihood of deception
“is an impressionistic one more closely akin to a finding of
fact than a conclusion of law.” Suchanek, 764 F.3d at 762, quot‐
ing Kraft, 970 F.2d at 317.


Earth); Count XIV: Texas Deceptive Trade Practices‐Consumer Protection
Act, Tex. Bus. & Com. Code § 17.41 et seq. (against Fruit of the Earth).
No. 19‐1850                                                        7

   B. Theories of Deception
    Plaintiﬀs present three distinct but closely related theories
of deception. First, they say it is misleading for defendants to
call the products “aloe vera gel” because they have only low
concentrations of acemannan. Second, they say the labels are
misleading because the products do not provide the thera‐
peutic eﬀects that one would expect from a product marketed
as aloe vera gel. And third, they say the Fruit of the Earth label
is particularly misleading by referring to the product as “Aloe
Vera 100% Gel” and “100% Pure Aloe Vera Gel.” We address
each theory in turn.
       1. Acemannan Concentration and Aloe Vera Gel
   Plaintiﬀs argue primarily that defendants’ labels are de‐
ceptive because the products do not contain enough ace‐
mannan to be marketed as “aloe vera gel.” Acemannan is a
polysaccharide found in aloe vera. No reasonable consumer,
plaintiﬀs argue, would purchase an aloe vera product that
contains low concentrations of what plaintiﬀs maintain is an
important therapeutic component.
    That might be a viable theory, at least in theory. The prob‐
lem here is that plaintiﬀs have not presented any actual evi‐
dence that the label is likely to mislead consumers about the
nature or quality of the product. Summary judgment is the
proverbial “‘put up or shut up’ moment in a lawsuit, when a
party must show what evidence it has that would convince a
trier of fact to accept its version of events.” Johnson v. Cam‐
bridge Indus., Inc., 325 F.3d 892, 901 (7th Cir. 2003). In this case,
plaintiﬀs needed to oﬀer evidence that reasonable consumers
were likely to be misled in a material way. Suchanek, 750 F.3d
at 762; see also Eli Lilly & Co. v. Arla Foods, Inc., 893 F.3d 375,
8                                                                No. 19‐1850

382 (7th Cir. 2018) (applying Lanham Act: “the plaintiﬀ ordi‐
narily must produce evidence of actual consumer confusion
in order to carry its burden to show that the challenged state‐
ment has ‘the tendency to deceive a substantial segment of its
audience’”), quoting Hot Wax, Inc. v. Turtle Wax, Inc., 191 F.3d
813, 819–20 (7th Cir. 1999). Plaintiﬀs have presented no evi‐
dence that acemannan concentration itself is actually salient
to consumers. Compare Suchanek, 764 F.3d 753–54 (survey ev‐
idence showed that consumers had strongly negative associ‐
ation with instant coﬀee and viewed it as an inferior product);
Kraft, 970 F.2d at 323 (survey evidence showed that consum‐
ers made purchasing decisions based on calcium content of
cheese). Nor have plaintiﬀs presented evidence that some
concentration of acemannan is necessary to render the prod‐
uct eﬀective.3
   Evidence of the acemannan concentration in defendants’
products—or of the raw aloe vera used to produce them—is
not enough if the evidence does not give us reason to believe
that consumers care about acemannan concentration. The
aloe sold to Fruit of the Earth contained 1.01% acemannan by
dry weight. Plaintiﬀs’ expert testified that fresh aloe—the raw
ingredient, not the final product—should contain at least 5%
acemannan by dry weight, pointing to a trade organization’s
standards. Testing on the defendants’ final product indicated



    3  Acemannan is one of numerous possible active substances in aloe
vera and has been shown to promote healing. E.g., I. Iacopetti et al., Hya‐
luronic acid, Manuka honey and Acemannan gel: Wound‐specific applications for
skin lesions, 129 Res. in Veterinary Sci. 82, 83 (2020). But neither the relative
importance of these active substances nor relevant information on concen‐
tration is in the record.
No. 19‐1850                                                               9

correspondingly lower concentrations of acemannan in the fi‐
nal product compared to what the expert expected in an aloe
product containing undiluted aloe juice.4
    Defendants challenge the admissibility of the expert re‐
port providing that data, but this evidence makes no diﬀer‐
ence. Even if the products contained relatively low amounts
of acemannan, there is a critical gap in the evidence. Plaintiﬀs’
expert never testified that a product with lower acemannan
concentration cannot fairly be described as aloe. He also of‐
fered no opinion on the relationship between aloe concentra‐
tion and eﬃcacy. Indeed, plaintiﬀs failed in their briefing and
at oral argument to point us to any scientific evidence, inside
or outside the record, regarding the level of acemannan
needed to render an aloe vera product eﬀective, whatever that
might mean.
     The deposition testimony presented by plaintiﬀs cannot
fill this evidentiary gap. Some of the plaintiﬀs testified that
they found the labeling to be misleading, particularly regard‐
ing the characterization of the product as “100% Pure Aloe
Vera Gel.” They said nothing about the acemannan content of
the products, however. Rather, they all felt misled because

    4 The plaintiffs’ expert testified that in undiluted aloe vera products,
he would expect to see acemannan concentrations of 200–500 mg/L. De‐
fendants’ products measured 45 mg/L and 65 mg/L using the expert’s
method. Plaintiffs at times refer to the amount of acemannan present as
“trace,” “infinitesimally small,” “barely detectable,” and “nonexisten[t].”
They also insist that the products “d[o] not actually contain any discerna‐
ble acemannan.” We are willing to assume that these statements were not
deliberate misrepresentations by counsel but were unchecked vestiges
from an earlier stage in the suit when plaintiffs were claiming incorrectly
that the products did not contain any aloe vera. Either way, the irony—
coming from plaintiffs claiming deceptive advertising—is not lost on us.
10                                                 No. 19‐1850

they were incorrectly informed by their lawyers that the prod‐
ucts contain little or no aloe vera. This was all based on the
factually inaccurate theory that plaintiﬀs later had to aban‐
don.
    To survive summary judgment, plaintiﬀs needed to oﬀer
evidence that consumers were materially misled. They did
not. As a result, plaintiﬀs’ reliance on Suchanek, 764 F.3d 750,
Kraft, 970 F.2d 311, and Al Haj v. Pfizer, Inc., No. 17 C 6730,
2019 WL 3202807 (N.D. Ill. July 16, 2019), is not only mis‐
placed but illustrates precisely how their evidence is lacking.
In each of those cases, unlike this one, at least some extrinsic
evidence was oﬀered to show how consumers were likely to
be materially misled.
    In Suchanek, a manufacturer sold coﬀee pods for use in a
Keurig machine. The pods contained instant coﬀee rather
than the high‐quality roasted ground coﬀee beans that con‐
sumers expected. 764 F.3d at 752–53. The front of the package
claimed that the pods contained “naturally roasted soluble
and microground Arabica Coﬀee” made with high‐quality
coﬀee beans. Id. at 753. The product, however, was more than
95% instant coﬀee. The plaintiﬀs in Suchanek oﬀered three sur‐
veys showing that consumers expected one product (roasted
and ground coﬀee beans) and received something diﬀerent
that they viewed as inferior (instant coﬀee). Id. at 753–54. We
reversed summary judgment because the surveys created a
genuine issue of material fact as to whether the defendant’s
packaging was likely to mislead reasonable consumers. Id. at
762.
   In Kraft v. FTC, we upheld an FTC order finding that Kraft
misrepresented the amount of calcium contained in Kraft
No. 19‐1850                                                    11

cheese singles. 970 F.2d at 313. The relevant advertising cam‐
paign told consumers that Kraft singles were more expensive
than competing cheese slices because they were made using
five ounces of milk instead of cheaper ingredients. Id. at 314.
While five ounces of milk went into one Kraft single, 30% of
the calcium contained in the milk was lost during processing.
Kraft’s advertisements implied that one Kraft single provided
the same amount of calcium as five ounces of milk.
    We found substantial evidence supporting the FTC’s con‐
clusion that reasonable consumers would be misled about the
calcium content of the product. 970 F.2d at 322. We did not
require extrinsic evidence of deception, but that was because
we credited the expertise of the FTC, and the misleading na‐
ture of the challenged claim “was reasonably clear from the
face of the advertisement.” Id. at 319; see also id. (“Were this a
Lanham Act case, a reviewing court in all likelihood would
have relied on extrinsic evidence of consumer perceptions.”).
But in aﬃrming the FTC’s order, we relied on survey data to
establish that the deception was material, that is, that consum‐
ers placed great importance on calcium consumption and that
exaggerated calcium content aﬀected consumers’ decisions to
buy Kraft singles. Id. at 323.
    In Al Haj v. Pfizer, Inc., Judge Feinerman denied summary
judgment for defendants on a claim that a label for “Maxi‐
mum Strength” cough syrup was misleading. The plaintiﬀs
oﬀered evidence that, as compared to the “Regular Strength”
version, the “Maximum Strength” product contained a simi‐
lar or lower active ingredient concentration (depending on
the ingredient), twice the dosage volume, and therefore half
the number of doses per bottle. 2019 WL 3202807, at *2. Pfizer
historically charged consumers more for the “Maximum
12                                                  No. 19‐1850

Strength” version and continued this pricing structure even
after it reformulated the medicine to weaken the more expen‐
sive “Maximum Strength” version. Id. at *1–2. Pfizer’s own
market research indicated that “quite a few” customers
would be willing to spend more money on “Maximum
Strength” medicine because they perceived it to work better
and to provide more value. Id. at *3. And the named plaintiﬀ
herself testified that she believed that the more expensive
product she purchased would be more eﬀective. The court de‐
nied Pfizer’s motion for summary judgment because the lan‐
guage “Maximum Strength” invited customers to assume
that, when considering the products side‐by‐side, the more
expensive “Maximum Strength” had a greater concentration
of maximum ingredients and more potency per volume than
“Regular Strength.” Id. at *5. But the product was less concen‐
trated, less cost‐eﬀective, and contained fewer doses.
    In Suchanek, Kraft, and Al Haj, the plaintiﬀs identified pre‐
cisely how the manufacturers’ advertising was misleading
and provided evidence that the misrepresentation mattered
to consumers. Plaintiﬀs here, in contrast, have oﬀered no evi‐
dence that the products fell short of consumers’ expectations
in any material way. This is not to say that extrinsic evidence
in the form of consumer surveys or market research is always
needed for a plaintiﬀ to survive summary judgment or judg‐
ment as a matter of law on a deceptive advertising claim. See,
e.g., Schering‐Plough Healthcare Products, Inc. v. Schwarz
Pharma, Inc., 586 F.3d 500, 512 (7th Cir. 2009) (under Lanham
Act, “a representation may be so obviously misleading that
there is no need to gather evidence that anyone was con‐
fused”). But such evidence is necessary where the advertising
is not clearly misleading on its face and materiality is in
doubt.
No. 19‐1850                                                    13

    Despite this absence of evidence, plaintiﬀs argue that the
issue of whether a label is misleading is a question of fact that
must proceed to a jury. Courts must be careful at summary
judgment to view the evidence in the light most favorable to
the plaintiﬀ and must send the case to a jury whenever a gen‐
uine dispute of material fact exists. See Suchanek, 764 F.3d at
762. But granting summary judgment is appropriate if no rea‐
sonable jury could find that defendants’ labels are likely to
mislead reasonable consumers. See Fink, 714 F.3d at 741.
Plaintiﬀs here have not gone beyond the pleadings and sup‐
ported their claims with the necessary evidence. Warsco, 258
F.3d at 563.
    Plaintiﬀs also suggest that their burden to produce “evi‐
dence of what reasonable consumers believe” the label to
mean is “nonsensical.” Not so. The burden we invoke here
simply reflects the burden of production and persuasion
borne by plaintiﬀs in almost all civil litigation. Marion v.
Radtke, 641 F.3d 874, 876 (7th Cir. 2011), citing Director, OWCP
v. Greenwich Collieries, 512 U.S. 267 (1994).
    Plaintiﬀs also say that summary judgment was inappro‐
priate because the lawsuit was in the “class certification
phase.” We reject this argument. Plaintiﬀs bear no less of a
burden at summary judgment simply because the district
court set the same deadline for class certification and sum‐
mary judgment motions. Where plaintiﬀs intend to rely on
market survey evidence to prove deception, rather than their
individual impressions and circumstances, that method of
proposed proof may be highly relevant in deciding whether
to certify a plaintiﬀ class. To decide only class certification in
a consumer deception case, it may not be necessary for the
market surveys to be complete and in the record. The issue at
14                                                    No. 19‐1850

class certification is whether plaintiﬀs intend to try to prove
their case on the merits through evidence common to class
members. Whether (later) survey evidence is admissible and
probative can be decided on the merits, and of course, a certi‐
fied class can lose on the merits of its claims. E.g., Schleicher v.
Wendt, 618 F.3d 679, 685 (7th Cir. 2010). As a response to a mo‐
tion for summary judgment, however, a promise to come for‐
ward with more evidence soon is not suﬃcient. A party who
needs more time for necessary factfinding should file a Rule
56(d) motion. Plaintiﬀs did not do that here.
       2. Therapeutic Eﬃcacy
    Plaintiﬀs next argue that the defendants’ labels are mis‐
leading because the products “have little or no therapeutic
benefit” due to their lack of acemannan and cannot be used
eﬀectively for their stated purposes. We do not know whether
that is correct, but the problem is that plaintiﬀs have pre‐
sented no evidence that the products at issue are ineﬀective
or that they do not contain enough acemannan to achieve a
therapeutic eﬀect.
    Facing this dearth of evidence, plaintiﬀs ask us to shift the
burden to the defendants to prove that their products are ef‐
fective. But in private consumer deception claims, the plaintiﬀ
bears the burden of proving the defendant’s advertising claim
is false or misleading. Private individuals—unlike the Federal
Trade Commission—may not bring an action without sup‐
porting evidence and merely demand that the defendant
prove the claim it makes for its products. Compare Kwan v.
SanMedica Int’l, 854 F.3d 1088, 1096 (9th Cir. 2017) (under Cal‐
ifornia false advertising law, plaintiﬀs “do not have the power
to require defendants to substantiate their advertising
claims”), citing National Council Against Health Fraud, Inc. v.
No. 19‐1850                                                   15

King Bio Pharmaceuticals, Inc., 107 Cal. App. 4th 1336, 1344
(2003), with FTC v. Pantron I Corp., 33 F.3d 1088, 1096 (9th Cir.
1994) (FTC may rely on theory that advertiser lacked reason‐
able basis for its claims).
       3. “100% Pure” and Ambiguity
    Plaintiﬀs’ last theory of deception centers on the Fruit of
the Earth label’s description of the product as “Aloe Vera
100% Gel” and “100% Pure Aloe Vera Gel.” As best we can
tell, plaintiﬀs think these phrases are misleading in two ways.
    First, plaintiﬀs say these statements misrepresent the qual‐
ity of the product by giving consumers the impression that
the product is “high quality” or “especially eﬀective” aloe
when it is not. But this is just a variant on the argument that
the products cannot be called aloe vera gel, and it fails for the
same reasons. Plaintiﬀs have presented no evidence indicat‐
ing that consumers interpret these as statements of quality.
Just as they have presented no evidence showing that some
amount of acemannan is needed to call a product aloe vera,
they have presented no evidence that some amount of ace‐
mannan is needed to call an aloe vera product “100% pure.”
     Second, plaintiﬀs suggest that the label is misleading be‐
cause the product contains preservatives and stabilizers and
is therefore not “100% Pure Aloe Vera Gel.” Specifically,
plaintiﬀs object to the district court’s conclusion that the
“100% Gel” and “100% Pure” statements were ambiguous
with respect to the presence of stabilizers and preservatives
such that the statements could be clarified by the ingredients
list. But plaintiﬀs conceded in their summary judgment brief
and deposition testimony that “the presence of preserva‐
tives—in reasonably small amounts—was acceptable and
16                                                           No. 19‐1850

something they expected,” and that “[n]o [p]laintiﬀ took the
label to mean that there was absolutely nothing other than
aloe vera in the bottle.”5 The presence of other substances in
the product—and the disclosure of those products in the in‐
gredients list—is therefore irrelevant to the theories plaintiﬀs
have chosen to pursue. We are skeptical of defendants’ posi‐
tion at oral argument that an asterisk pointing to an ingredi‐
ent list in fine print could save virtually any deceptive slogan
claiming purity. Given plaintiﬀs’ arguments and testimony,
though, we need not decide here whether “100% Pure Aloe
Vera Gel” is ambiguous with respect to the presence of stabi‐
lizers and preservatives.
     Along similar lines, plaintiﬀs say that the district court
erred in considering the full ingredient list in determining
that the label was not deceptive. They point to a Food and
Drug Administration regulation, 21 C.F.R. § 701.1(b), which
states that the labeling of a cosmetic “may be misleading” by
bearing a “name which includes or suggests the name of one
or more but not all such ingredients, even though the names
of all such ingredients are stated elsewhere in the labeling.”
This regulation does not add anything, at least in this case, to
the relevant state law. Under the reasonable consumer stand‐
ard, we look holistically at advertising to determine whether
it is misleading, Toulon v. Continental Casualty Co., 877 F.3d
725, 739 (7th Cir. 2017) (applying Illinois law), but disclosure


     5At other times, plaintiffs seem to object to defendants’ characteriza‐
tion of the product as “100% Pure” because even though it contains 98%
“aloe gel,” the aloe gel is only 1% dehydrated aloe solids and 99% water.
This measurement reflects only the fact that the product uses rehydrated
aloe. Plaintiffs do not suggest that the products are excessively diluted by
the rehydration process.
No. 19‐1850                                                           17

in an ingredient list cannot cure a clearly misleading state‐
ment. Williams v. Gerber Products Co., 552 F.3d 934, 939 (9th
Cir. 2008) (applying California law). The federal regulation
says only that labeling may be misleading despite disclosure
in an ingredients list. The district court never suggested that
the disclosure of the ingredients list necessarily meant that the
label could not be misleading.6
   The judgment of the district court is
                                                         AFFIRMED.




   6 Because the district court did not err in granting summary judgment,

we need not consider defendants’ argument that the consumer protection
claims fail because they are warranty claims in disguise.
18              No. 19‐1850

     APPENDIX
No. 19‐1850   19